Citation Nr: 1728612	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  11-00 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease (DJD) of the bilateral knees.

2.  Entitlement to an initial rating in excess of 30 percent for ischemic heart disease (IHD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Marine Corps from September 1967 to September 1970 and in the Coast Guard from May 1974 to April 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2011 and August 2009 rating decisions of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board acknowledges that in May 2017, the Veteran, through his representative, submitted a letter indicating that he wished to withdraw from appeal his claims of entitlement to service connection for DJD of the bilateral knees and an initial rating in excess of 30 percent for IHD.  For the reasons elaborated below, the Board finds that the letter meets the criteria for withdrawal of the appeal.


FINDING OF FACT

In May 2017, the Veteran submitted written correspondence in which he withdrew his appeal on the issues of entitlement to service connection for DJD of the bilateral knees and an initial rating in excess of 30 percent for IHD.  There are no questions of fact or law remaining before the Board in this matter.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a substantive appeal have been met regarding the claim for entitlement to service connection for DJD of the bilateral knees.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for the withdrawal of a substantive appeal have been met regarding the claim for entitlement to an initial rating in excess of 30 percent for IHD.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn at any time before the Board promulgates a decision, and may be withdrawn on the record at a hearing, or in writing.  38 C.F.R. § 20.204 (2016).

In a May 2017 statement, the Veteran indicated in writing that he wished to withdraw his appeal for his claims of service connection for DJD of the bilateral knees and initial rating in excess of 30 percent for IHD.  The Board finds that the Veteran has withdrawn the appeal as to those issues.  Therefore, there remain no allegations of errors of fact or law for appellate consideration on this particular matter.  Accordingly, the Board does not have jurisdiction to review the issues, and the identified issues on appeal are dismissed.


ORDER

The appeal for entitlement to service connection for DJD of the bilateral knees is dismissed.

The appeal for entitlement to an initial rating in excess of 30 percent for IHD is dismissed.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


